UNPUBLISHED

UNITED STATES COURT OF APPEALS
               FOR THE FOURTH CIRCUIT


KELLY CHATMAN,                          
                 Plaintiff-Appellant,
                 v.
TIME WARNER, INCORPORATED; TIME                 No. 01-2465
WARNER ENTERTAINMENT COMPANY,
L.P.; WARNER BROS., INC.,
             Defendants-Appellees.
                                        
           Appeal from the United States District Court
     for the Western District of North Carolina, at Charlotte.
              H. Brent McKnight, Magistrate Judge.
                      (CA-00-375-3-MCK)

                      Submitted: March 6, 2002

                      Decided: March 27, 2002

 Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Kelly Chatman, Appellant Pro Se. Randel Eugene Phillips, James
William Haldin, MOORE & VAN ALLEN, Charlotte, North Caro-
lina, for Appellees.
2                   CHATMAN v. TIME WARNER, INC.
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                               OPINION

PER CURIAM:
   Kelly Chatman appeals from the magistrate judge’s orders1 (1)
granting summary judgment in favor of Chatman’s former employer
on the ground that her claims were timed-barred; and (2) denying her
Fed. R. Civ. P. 59(e) motion and motion to amend her complaint.
Appellees have moved to dismiss the appeal as untimely. We deny the
motion. Although the magistrate judge’s order denying the Rule 59(e)
motion and motion to amend is marked as "filed" on October 30,
2001, the district court records show that the judgment was entered
on the docket sheet on November 1, 2001. Pursuant to Fed. R. Civ.
P. 58 and 79(a), we consider the date the judgment was entered as the
effective date of the magistrate judge’s decision. See Wilson v. Mur-
ray, 806 F.2d 1232, 1234-35 (4th Cir. 1986). Thus, Chatman’s notice
of appeal, filed on December 3, 2001,2 is timely.
   Turning to the merits of the appeal, we have reviewed the record
and the magistrate judge’s opinions and find no reversible error.
Accordingly, we affirm on the reasoning of the magistrate judge.
Chatman v. Time Warner, Inc., No. CA-00-375-3-MCK (W.D.N.C.
Sept. 10, 2001; filed Oct. 30, 2001, and entered Nov. 1, 2001). We
deny Appellees’ motion to dismiss and to strike Chatman’s informal
brief and dispense with oral argument because the facts and legal con-
tentions are adequately presented in the materials before the court and
argument would not aid the decisional process.
                                                             AFFIRMED
    1
    The parties consented to the exercise of jurisdiction by the magistrate
judge in accordance with 28 U.S.C.A. § 636(c)(1) (West 1993 & Supp.
2001).
  2
    The thirtieth day of the appeal period fell on Saturday, December 1,
2001. Chatman, therefore, had until Monday, December 3, to timely file
her notice of appeal. See Fed. R. App. P. 26(a).